DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/24/2022 has been entered.
 
Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 08/24/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
5.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
6.	Claims 1, 6, 8-10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Masuda U.S. 2012/0101493 (herein referred to as “Masuda 2012”) and in view of Miyazawa U.S. 2007/0043297 (herein referred to as “Miyazawa”) and Boudreaux U.S. 2016/0051316 (herein referred to as “Boudreaux”).
7.	Regarding Claim 1, Masuda 2012 teaches a treatment instrument (Fig. 1, ref num 21) comprising:
	a. a rod that extends from a proximal side to a distal side in an extending direction (Figs. 1, 2 and 3, ref num 31), and includes, on the distal side, a treatment portion having electrical conductivity (Figs. 2 and 3, ref num 34, 29, and 32, para 0039 “the probe 29 is made of a conductive material”);
	b. a grasping piece that is opening and closable relative to the treatment portion (Figs. 2 and 3, ref num 34 and 33) and includes an electrode member having electrical conductivity (Figs. 2 and 3, ref num 48, para 0043 “electrode member 48 is made of a hard and conductive material”);
	c.1 the treatment instrument extends in: a longitudinal direction parallel to the extending direction of the rod (Fig. 1, ref num 21 extends parallel to the rod, ref num 31), a width direction orthogonal to the longitudinal direction (Fig. 1, ref num 21, there is a width direction present that extends from the top of the surgical instrument down to the handles/finger triggers, i.e. ref nums 36 and 37), and a height direction that extends from a treatment portion side to a grasping piece side and is parallel to a stacking direction of the grasping piece on the treatment portion in a closed position (Figs. 2 and 3, ref num 34, has a direction in which is the height from top to bottom in a parallel sense to the stacking direction of the closed position, such as Fig. 2), the longitudinal direction and the height direction being orthogonal to each other and defining a virtual plane that is orthogonal to the width direction (see Figs. 1-3);
	c.2 the treatment portion includes a rod outer surface that faces the grasping piece (Figs. 2 and 3, ref num 47 faces the grasping piece ref num 32; also see inserted Figure 1, ref num 1, 2, 3 and the outlined boxes, they are highlighted the bottom portion of the figure, ref num 32),











[AltContent: textbox (Inserted Figure 1)]

    PNG
    media_image1.png
    358
    306
    media_image1.png
    Greyscale

the rod outer surface includes:
		c.2.i a first rod inclination surface (see inserted Figure 1 above, reference number 1) that is inclined with respect to the virtual plane so as to extend from a first end to a second end (as shown in the inserted Figure 1 above, it is inclined with respect to the virtual plane and extends from a first to a second end) in a direction moving:
			c.2.i.x towards the grasping piece side in the height direction (as shown, reference number 1 is moving towards the grasping piece, ref num 33 in the height direction) and
			c.2.i.xx inward in the width direction (as shown, reference number 1 is moving inwards in the width direction towards the central axis of the figure),
			c.2.i.xxx the first end being on an outer side of the second end in the width direction and the second end being closer to the grasping piece side in the height direction than the first end is to the grasping piece side in the height direction (the first end being the outside edge and the second end being the inside edge at the top, reference number 1 of the inserted Figure 1);
	c.2.ii a second rod inclination surface (see inserted Figure 1 above, reference number 2) that is inclined with respect to the virtual plane so as to extend from a first end to a second end (as shown in the inserted Figure 1 above, it is inclined with respect to the virtual plane and extends from a first to a second end) in a direction moving:
			c.2.ii.x towards the grasping piece side in the height direction (as shown, reference number 2 is moving towards the grasping piece, ref num 33 in the height direction) and
			c.2.ii.xx inward in the width direction (as shown, reference number 2 is moving inwards in the width direction towards the central axis of the figure),
			c.2.ii.xxx the first end being on an outer side of the second end in the width direction and the second end being closer to the grasping piece side in the height direction than the first end is to the grasping piece side in the height direction (the first end being the outside edge and the second end being the inside edge at the top, reference number 2 of the inserted Figure 1);
		c.2.iii a rod parallel surface that is provided between the first rod inclination surface and the second rod inclination surface (inserted Figure 1, reference number 3 is between reference numbers 1 and 2) in the width direction, and extends substantially parallel to the width direction (parallel with the width direction of the inserted Figure 1);
		c.3.iii an electrode facing surface that is disposed in the width direction and is inclined with respect to the virtual plane so as to extend from a first end to a second end in a direction (see inserted Fig. 2, reference characters A and B; this comes from Fig. 5 ref num 33) moving: 
[AltContent: textbox (Inserted Figure 2)]

    PNG
    media_image2.png
    373
    320
    media_image2.png
    Greyscale

			c.3.iii.x towards the treatment portion side in the height direction (as shown, reference characters A and B are both moving towards the treatment portion side in the height direction) and
			c.3.iii.xx outward in the width direction (see inserted Fig. 2 above), 
c.3.iii.xxx the first end being on an inner side of the second end in the width direction, and the second end being closer to the treatment portion side in the height direction than the first end is to the treatment portion side in the height direction (the first end being the inside edges of reference characters A and B, the second end being the outside edges of reference characters A and B, see inserted Fig. 2 above)
		the electrode facing surface including:
			c.3.iii.A a first electrode facing surface that faces the first rod inclination surface (when comparing inserted Figure 1 and inserted Figure 2, the reference number 1 faces reference character A) and
			c.3.iii.B a second electrode facing surface that faces the second rod inclination surface (when comparing inserted Figure 1 and inserted Figure 2, the reference number 2 faces reference character B)
	b.1 the grasping piece includes a pad member (Fig. 5, ref num 49) that is provided between the first electrode facing surface and the second electrode facing surface in the width direction (see inserted Fig 2, ref num 49 sits between reference characters A and B) and as electrical insulation (para 0044 “pad member 49 is softer than the probe 29, and is made of an insulating material having biocompatibility”);
		b.1.i the pad member includes a pad abutment surface that abuts against the rod parallel surface, that is substantially parallel to the rod parallel surface (Fig. 5 ref num 66, also see inserted Figure 1, how ref num 66 and reference number 3 are parallel to one another, para 0044 “part of the pad member 49 provided on the closing-direction side protrudes from the electrode member 48 to the closing direction, thus forming an abutting receptacle 66. In the cross section perpendicular to the axial directions, the abutting receptacle 66 is in a recessed shape corresponding to the projecting shape of the abutting portion 43 of the treatment section 32”).
	Masuda 2012 fails to teach c.3 the electrode member includes an electrode inclination surface that faces a side on which the treatment portion is located and is inclined with respect to the virtual plane, the electrode inclination surface including:
		c.3.i a first electrode inclination surface provided on a side which the first rod inclination surface is located with respect to a central position in the width direction, the first electrode inclination surface extending from a first end to a second end in a direction moving:
			c.3.i.x away from the treatment portion side in the height direction and 
			c.3.i.xx outward in the width direction
			c.3.i.xxx the first end being on an inner side of the second end in the width direction, and being closer to the treatment portion side in the height direction than the second end is to the treatment portion side in the height direction, and
c.3.ii a second electrode inclination surface provided on a side which the first rod inclination surface is located with respect to a central position in the width direction, the second electrode inclination surface extending from a first end to a second end in a direction moving:
			c.3.ii.x away from the treatment portion side in the height direction and 
			c.3.ii.xx outward in the width direction
			c.3.ii.xxx the first end being on an inner side of the second end in the width direction, and being closer to the treatment portion side in the height direction than the second end is to the treatment portion side in the height direction;
		c.3.iii an electrode facing surface that is disposed between the first electrode inclination surface and the second electrode inclination surface in the width direction;
		c.3.iv a first apex that is provided between the first electrode inclination surface and the first electrode facing surface in the width direction and faces the first rod inclination surface,
		c.3.v a second apex that is provided between the second electrode inclination surface and the second electrode facing surface in the width direction and faces the second rod inclination surface,
			c.3.v.x the first apex and the second apex each being a planar surface that is parallel to the width direction; and
		c.3.vi a first distance between the first apex and the second apex in the width direction is shorter than a second distance from the first end of the first rod inclination surface of the treatment portion to the first end of the second rod inclination surface of the treatment portion in the width direction.
	While Masuda 2012 fails to explicitly teach the above limitations, Masuda 2012 does mention that the various shapes of the electrode member and treatment portions are in order to ensure proper mating of the two structures during treatment, as well as given clearance for the target tissue to be treated (para 0043-0044).
	Miyazawa teaches a surgical instrument (Fig. 1, ref num 2) that contains a grasping piece (Fig. 1, ref num 5) and a treatment portion (Fig. 1, ref num 6).  The grasping piece contains an electrode member (para 0007 “the diathermy instrument using high frequency current allows an energized electrode to come into contact with body tissue; para 0098 “the diathermy member 82 has notches”; see Fig. 13).  The electrode member includes:
c.3 an electrode inclination surface that faces a side on which the treatment portion is located and is inclined with respect to the virtual plane (see inserted Figure 3, reference characters x and y as well as the claimed “treatment portion”),












[AltContent: textbox (Inserted Figure 3)]

    PNG
    media_image3.png
    411
    387
    media_image3.png
    Greyscale


the electrode inclination surface including:
		c.3.i a first electrode inclination surface provided on a side which the first rod inclination surface is located with respect to a central position in the width direction, the first electrode inclination surface extending from a first end to a second end in a direction (see inserted Figure 3, reference character X) moving:
			c.3.i.x away from the treatment portion side in the height direction (inserted Figure 3, reference character X extends in the height direction, i.e. towards the top of the page), and 
			c.3.i.xx outward in the width direction (inserted Figure 3, reference character X extends outward in the width direction, i.e. towards the right side of the page)
			c.3.i.xxx the first end being on an inner side of the second end in the width direction, and being closer to the treatment portion side in the height direction than the second end is to the treatment portion side in the height direction (as shown in inserted Figure 3, the left edge of reference character X is the first end and the right edge is the second end), and
c.3.ii a second electrode inclination surface provided on a side which the first rod inclination surface is located with respect to a central position in the width direction, the second electrode inclination surface extending from a first end to a second end in a direction (see inserted Figure 3, reference character Y) moving:
			c.3.ii.x away from the treatment portion side in the height direction (inserted Figure 3, reference character Y extends in the height direction, i.e. towards the top of the page), and 
			c.3.ii.xx outward in the width direction (inserted Figure 3, reference character Y extends outward in the width direction, i.e. towards the left side of the page)
			c.3.ii.xxx the first end being on an inner side of the second end in the width direction, and being closer to the treatment portion side in the height direction than the second end is to the treatment portion side in the height direction (as shown in inserted Figure 3, the left edge of reference character X is the first end and the right edge is the second end), and 
		c.3.iii an electrode facing surface that is disposed between the first electrode inclination surface and the second electrode inclination surface in the width direction (see inserted Figure 4, reference character Z).

[AltContent: textbox (Inserted Figure 4)]

    PNG
    media_image4.png
    411
    387
    media_image4.png
    Greyscale

 
	Miyazawa discusses that the shape of the grasping piece and treatment portion are aligned in order to properly grip the target tissue between the two pieces (para 0092-0096).  This also allows the user to securely press the tissue in order to provide proper coagulation and the desired frequency to the target tissue (para 0111-0112).  It is also discussed how the shape that is presented is not limiting and could be modified in order to better improve the device for cutting and coagulating (para 0111-0115).  The shape as claimed of the grasping piece and treatment portion presents no novel or unexpected result over the other shapes and configurations used in the references.  Use of such shapes and configurations in lieu of those used in the references solves no stated problem and would be an obvious matter of design choice within the skill of the art.  In re Launder, 42 CCPA 886, 222 F.2d 371, 105 USPQ 446 (1955); Flour City Architectural Metals v. Alpana Aluminum Products, Inc., 454 F. 2d 98, 172 USPQ 341 (8th Cir. 1972); National Connector Corp. v. Malco Manufacturing Co., 392 F.2d 766.  157 USPQ 401 (8th Cir.) cert. denied, 393 U.S. 923, 159 USPQ 799 (1968).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Masuda 2012 and included the shape of Miyazawa that provides an electrode inclination surface in order to grip the tissue properly and provide a high frequency current to the targeted site.
	Miyazawa fails to teach:
		c.3.iv a first apex that is provided between the first electrode inclination surface and the first electrode facing surface in the width direction and faces the first rod inclination surface,
		c.3.v a second apex that is provided between the second electrode inclination surface and the second electrode facing surface in the width direction and faces the second rod inclination surface,
			c.3.v.x the first apex and the second apex each being a planar surface that is parallel to the width direction; and
		c.3.vi a first distance between the first apex and the second apex in the width direction is shorter than a second distance from the first end of the first rod inclination surface of the treatment portion to the first end of the second rod inclination surface of the treatment portion in the width direction.
	Boudreaux teaches an electrosurgical electrode mechanism of analogous art (Fig. 1), wherein the electrode mechanism contains a treatment instrument with a rod outer surface and an electrode member (Fig. 1,3, and 6, ref num 110 and 310, and ref nums 320A = electrode member and ref num 320B = rod outer surface).  The rod outer surface contains a first and second rod inclination surface (see inserted figure 5 below), 












[AltContent: textbox (Inserted Figure 5)]

    PNG
    media_image5.png
    509
    471
    media_image5.png
    Greyscale


and the electrode member contains a first and second electrode inclination surface (Fig. 6, ref num 345 on the left and right) as well as a first and second electrode facing surface (Fig. 6, surface to the right and left of ref num 347, please see inserted Figure 6 below).


[AltContent: textbox (Inserted Figure 6)]

    PNG
    media_image6.png
    503
    542
    media_image6.png
    Greyscale

	The electrode mechanism also contains a first and second apex (Fig. 6, ref num 347 on the left = first apex; ref num 347 on the right = second apex).  The first apex is provided between the first electrode inclination surface (Fig. 6, ref num 345 on the left) and the first electrode facing surface (see inserted figure 6 above, “first electrode facing surface”) in the width direction (ref num 347 on the left is positioned in the width direction) and faces the first rod inclination surface (ref num 361B, first rod inclination surface outlined in inserted figure 5 above).  The second apex is provided between the second electrode inclination surface (Fig. 6, ref num 345 on the right) and the second electrode facing surface (see inserted figure 6 above, “second electrode facing surface”) in the width direction (ref num 347 on the right is positioned in the width direction) and faces the second rod inclination surface (ref num 361B, second rod inclination surface outlined in inserted figure 5 above).  The first and second apex are each planar surfaces that are parallel to the width direction (Fig. 6, ref num 347 on both the left and right sides are both parallel to a width direction and are planar surfaces, not a point).  There is also a first distance between the first apex and the second apex in the width direction is shorter than a second distance from the first end of the first rod inclination surface of the treatment portion to the first end of the second rod inclination surface of the treatment portion in the width direction (see inserted figure 7 below; as outlined D1 is shorter than D2):













[AltContent: textbox (Inserted Figure 7)]

    PNG
    media_image7.png
    503
    444
    media_image7.png
    Greyscale


It is noted that Masuda 2012 and Miyazawa already teach that the first and second rod surfaces are inclined as claimed in the present invention, therefore Boudreaux is not relied on to teach the “inclination surfaces” of the rod outer surface, only that the first and second apexes face the rod surfaces that are taught in Masuda 2012 and Miyazawa
Boudreaux also mentions that the electrode and jaw mechanisms may be formed according to any suitable technique or form (para 0084), as well as contain a multiplicity of surfaces in order for contacting, gripping, and manipulating tissue (para 0077).  It is also known that these configurations may be modified, changes, and substituted in order to achieve the desired effect of treatment from the instrument (para 0124).  The shape as claimed of the grasping piece and treatment portion, such as having an apex, presents no novel or unexpected result over the other shapes and configurations used in the references.  Use of such shapes and configurations in lieu of those used in the references solves no stated problem and would be an obvious matter of design choice within the skill of the art.  In re Launder, 42 CCPA 886, 222 F.2d 371, 105 USPQ 446 (1955); Flour City Architectural Metals v. Alpana Aluminum Products, Inc., 454 F. 2d 98, 172 USPQ 341 (8th Cir. 1972); National Connector Corp. v. Malco Manufacturing Co., 392 F.2d 766.  157 USPQ 401 (8th Cir.) cert. denied, 393 U.S. 923, 159 USPQ 799 (1968).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Masuda 2012- Miyazawa and included the shape and a plurality of apexes of Boudreaux that provides such surfaces in order to grip the tissue properly and provide a high frequency current to the targeted site.

8.	Regarding Claim 6, Masuda 2012 teaches the grasping piece (Fig. 1, ref num 34/33) further includes a support body (Figs. 2 and 3, ref num 47) that supports the electrode member (see Figs. 2 and 3, ref num 47 support ref num 48),
	The support body includes a side wall that is provided outside and adjacent to the electrode member in the width direction (Fig. 3, ref num 47 as shown in adjacent and outside the electrode member, ref num 48), and 
	A part or an entirety of the electrode inclination surface protrudes from the side wall in a direction toward the treatment portion (see Fig. 5, ref num 48 as ref num 62 protruding from it towards the treatment portion, ref num 32).

9.	Regarding Claim 8, Masuda 2012 teaches in a state where a living tissue is grasped between the grasping piece and the treatment portion (para 0061).
However, Masuda 2012 fails to teach a distance between the first and second electrode facing surface and the first and second rod inclination surfaces, respectively, is shorter than a distance between the first and second electrode inclination surface and the first and second rod inclination surfaces, respectively.
Miyazawa teaches a distance between the first and second electrode facing surface and the first and second rod inclination surfaces (Fig. 13, the defined electrode facing surfaces and rod inclination surfaces contains a distance between them), is shorter than a distance between the first and second electrode inclination surface and the first and second rod inclination surfaces, respectively (Fig. 13, the defined electrode inclination surfaces and rod inclination surfaces contains a distance that is longer than the distance claimed above).  Miyazawa discusses that the shape of the grasping piece and treatment portion are aligned in order to properly grip the target tissue between the two pieces (para 0092-0096).  This also allows the user to securely press the tissue in order to provide proper coagulation and the desired frequency to the target tissue (para 0111-0112).  It is also discussed how the shape that is presented is not limiting and could be modified in order to better improve the device for cutting and coagulating (para 0111-0115).  The shape as claimed of the grasping piece and treatment portion, such as having an apex, presents no novel or unexpected result over the other shapes and configurations used in the references.  Use of such shapes and configurations in lieu of those used in the references solves no stated problem and would be an obvious matter of design choice within the skill of the art.  In re Launder, 42 CCPA 886, 222 F.2d 371, 105 USPQ 446 (1955); Flour City Architectural Metals v. Alpana Aluminum Products, Inc., 454 F. 2d 98, 172 USPQ 341 (8th Cir. 1972); National Connector Corp. v. Malco Manufacturing Co., 392 F.2d 766.  157 USPQ 401 (8th Cir.) cert. denied, 393 U.S. 923, 159 USPQ 799 (1968).  It would have also been an obvious matter of design choice to change the size of the distances between the grasping piece and treatment portion in order to have them better fit into one another, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Masuda 2012 and included the shape and size of the distances between the grasping piece and treatment portion of Miyazawa that provides an electrode inclination surface in order to grip the tissue properly and provide a high frequency current to the targeted site.

10.	Regarding Claim 9, Masuda 2012 teaches the grasping piece is configured to move in a direction along the virtual plane (see Fig. 2 and 3, ref num 33 is moved in the direction of the virtual plane).

11.	Regarding Claim 10, Masuda 2012 teaches the virtual plane passes through a central position in the width direction of the grasping piece (as shown in Figs. 1-3, the virtual plane passes through a central position).

12.	Regarding Claim 16, Masuda fails to teach when the grasping piece is closed relative to the treatment portion, each of the first electrode facing surface and a part of the first apex is opposed to the first rod inclination surface, and each of the second electrode facing surface and a part of the second apex is opposed to the second rod inclination surface.
	Boudreaux teaches when the jaws/end effector are closed, each of the first electrode facing surface and a part of the first apex is opposed to the first rod inclination surface, and each of the second electrode facing surface and a part of the second apex is opposed to the second rod inclination surface (Fig. 6 shows the end effector in a closed position, and the first and second apex , as well as the first and second electrode facing surfaces, see inserted figure 6 above [see claim 1 rejection], are opposed to the “rod inclination surfaces” as outlined in inserted figure 5 above [see claim 1 rejection]).  Boudreaux also mentions that the electrode and jaw mechanisms may be formed according to any suitable technique or form (para 0084), as well as contain a multiplicity of surfaces in order for contacting, gripping, and manipulating tissue (para 0077).  It is also known that these configurations may be modified, changes, and substituted in order to achieve the desired effect of treatment from the instrument (para 0124).  The shape as claimed of the grasping piece and treatment portion, such as having an apex, presents no novel or unexpected result over the other shapes and configurations used in the references.  Use of such shapes and configurations in lieu of those used in the references solves no stated problem and would be an obvious matter of design choice within the skill of the art.  In re Launder, 42 CCPA 886, 222 F.2d 371, 105 USPQ 446 (1955); Flour City Architectural Metals v. Alpana Aluminum Products, Inc., 454 F. 2d 98, 172 USPQ 341 (8th Cir. 1972); National Connector Corp. v. Malco Manufacturing Co., 392 F.2d 766.  157 USPQ 401 (8th Cir.) cert. denied, 393 U.S. 923, 159 USPQ 799 (1968).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Masuda 2012-Miyazawa and included the shape and a plurality of apexes of Boudreaux that provides such surfaces in order to grip the tissue properly and provide a high frequency current to the targeted site.

13.	Claims 7, 12 and 15 rejected under 35 U.S.C. 103 as being unpatentable over Masuda, and in view of Miyazawa, Boudreaux, and Sanai U.S. 2012/0203143 (herein referred to as “Sanai”).
14.	Regarding Claim 7, Masuda 2012 teaches in a state where a living tissue is grasped between the grasping piece and the treatment portion (para 0061 “living tissue is gripped by the distal grip section 34…the treatment section 32”).
Masuda 2012 fails to teach a first region of the living tissue grasped between the first and second electrode facing and the first and second rod inclination surfaces is compressed at a high pressure compared to a second region of the living tissue that is in contact with the electrode inclination surface.
Sanai teaches an energy treatment instrument which contains a movable member that clamps tissue (abstract, Fig. 2), and discusses various contact/grasping forces which clamping the desire target area (see Fig. 11, ref num F1 and F2).  It is discussed that the contact force “F1” is smaller than the contact force “F2” (para 0083).  These contact forces are defined in Fig. 11 along the movable jaw and the electrode (ref num 31 and 5b), and vary in order to deal with load resistance and slippage (para 0101-0103).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Masuda 2012 and included the different contact/grasping forces in order to have a different pressure of compression of the target tissue in order to adjust the load resistance and slippage to account for a shorter treatment time.

15.	Regarding Claim 12, Masuda 2012 teaches a treatment instrument (Fig. 1, ref num 21) comprising:
	a. a rod that extends from a proximal side to a distal side in an extending direction (Figs. 1, 2 and 3, ref num 31), and includes, on the distal side, a treatment portion having electrical conductivity (Figs. 2 and 3, ref num 34, 29, and 32, para 0039 “the probe 29 is made of a conductive material”);
	b. a grasping piece that is opening and closable relative to the treatment portion (Figs. 2 and 3, ref num 34 and 33) and includes an electrode member having electrical conductivity (Figs. 2 and 3, ref num 48, para 0043 “electrode member 48 is made of a hard and conductive material”), the grasping piece being configured to move in a direction along a virtual plane that extends in a direction substantially parallel to an extending direction of the treatment portion and substantially parallel to opening and closing directions of the grasping piece (see Figs. 2 and 3 ref num 34 and 33); and
	c. an energy source device configured to supply high frequency electric power to the electrode member and treatment portion (para 0035, Fig. 1, ref num 22), wherein:
		c.1 the treatment portion includes a rod outer surface that faces the grasping piece (see Fig. 8, in which ref num 31 has a surface that faces ref num 25)
		c.2 the electrode member includes a first electrode portion and a second electrode portion, the second electrode portion being provided outside the first electrode portion in a width direction that intersects the virtual plane (Fig. 6C, ref num 55 is disposed between ref num 56, first and second electrode); 
			c.2.i the first electrode portion includes a first electrode facing surface and a second electrode facing surface (inserted Figure 1 [found in claim 1 rejection above], reference numbers 1 and 2), that are provided on opposite sides of the virtual plane in the width direction (as shown in inserted Figure 1, they are on opposite sides in the width direction)
			c.2.ii the second electrode portion includes a first electrode inclination surface and a second electrode inclination surface that are provided on opposite sides of the virtual plane in the width direction (inserted Figure 2, references characters A and B, are opposite from one another in the width direction);
		c.3 the treatment instrument is configured to:
			c.3.i flow a high frequency current to a portion between the rod outer surface of the treatment portion and the first electrode portion, and compress a living tissue at a first pressure between the rod outer surface of the treatment portion and the first electrode portion in a state where the living tissue is grasped between the grasping piece and the treatment portion (para 0051 “high-frequency output section 72 configured to apply a high-frequency voltage between the electrode section 58 and the treatment section 32 via the first and second electrical paths 99f and 99s, and a high-frequency current is passed through the gripped living tissue”; this is held at a first pressure), and 
			c.3.ii flow a high frequency current to a portion between the rod outer surface of the treatment portion and the second electrode portion (para 0051 “high-frequency output section 72 configured to apply a high-frequency voltage between the electrode section 58 and the treatment section 32 via the first and second electrical paths 99f and 99s, and a high-frequency current is passed through the gripped living tissue”; this is held at a first pressure) 
	Masuda 2012 fails to teach: 
a first and second apex, 
the first apex is provided between the first electrode inclination surface and the first electrode facing surface in the width direction and faces the rod outer surface,
 the second apex is provided between the second electrode inclination surface and the second electrode facing surface in the width direction and faces the rod outer surface,
each of the first apex and the second apex is a planar surface that is parallel to the width direction,
a distance between the first apex and the second apex in the width direction is shorter than a width of the widest portion of the treatment portion in the width direction;
(c.3.ii) compress the living tissue by the second electrode portion at a second pressure smaller than the first pressure in the state where the living tissue is grasped between the grasping piece and the treatment portion, and (d) a first distance between the rod outer surface of the treatment portion and the first electrode portion in the state where the living tissue is grasped between the grasping piece and the treatment portion is smaller than a second distance between the rod outer surface of the treatment portion and the second electrode portion in the state where the living tissue is grasped between the grasping piece and the treatment portion.
Sanai teaches an energy treatment instrument which contains a movable member that clamps tissue (abstract, Fig. 2), and discusses various contact/grasping forces which clamping the desire target area (see Fig. 11, ref num F1 and F2).  It is discussed that the contact force “F1” is smaller than the contact force “F2” (para 0083).  These contact forces are defined in Fig. 11 along the movable jaw and the electrode (ref num 31 and 5b), and vary in order to deal with load resistance and slippage (para 0101-0103).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Masuda 2012 and included the different contact/grasping forces in order to have a different pressure of compression of the target tissue in order to adjust the load resistance and slippage to account for a shorter treatment time.
Miyazawa teaches a first distance between the first apex and the second apex in the width direction is shorter than a second distance from the first end of the first rod inclination surface of the treatment portion to the first end of the second rod inclination surface of the treatment portion in the width direction (if you select the largest width length of the treatment portion and any width between the first and second apexes that is smaller than the width of the treatment portion then it reads on the claim, refer to figure 13).  Miyazawa discusses that the shape of the grasping piece and treatment portion are aligned in order to properly grip the target tissue between the two pieces (para 0092-0096).  This also allows the user to securely press the tissue in order to provide proper coagulation and the desired frequency to the target tissue (para 0111-0112).  It is also discussed how the shape that is presented is not limiting and could be modified in order to better improve the device for cutting and coagulating (para 0111-0115).  The shape and size as claimed of the grasping piece and treatment portion, such as having an apex, presents no novel or unexpected result over the other shapes and configurations used in the references.  Use of such shapes, sizes, and configurations in lieu of those used in the references solves no stated problem and would be an obvious matter of design choice within the skill of the art.  In re Launder, 42 CCPA 886, 222 F.2d 371, 105 USPQ 446 (1955); Flour City Architectural Metals v. Alpana Aluminum Products, Inc., 454 F. 2d 98, 172 USPQ 341 (8th Cir. 1972); National Connector Corp. v. Malco Manufacturing Co., 392 F.2d 766.  157 USPQ 401 (8th Cir.) cert. denied, 393 U.S. 923, 159 USPQ 799 (1968).  It would have also been an obvious matter of design choice to change the size of the grasping piece and treatment portion in order to have them better fit into one another, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Masuda 2012 and included the shape and size of the apexes and inclination surfaces of Miyazawa that provides an electrode inclination surface in order to grip the tissue properly and provide a high frequency current to the targeted site.
	Boudreaux teaches an electrosurgical electrode mechanism of analogous art (Fig. 1), wherein the electrode mechanism contains a treatment instrument with a rod outer surface and an electrode member (Fig. 1,3, and 6, ref num 110 and 310, and ref nums 320A = electrode member and ref num 320B = rod outer surface).  The rod outer surface contains a first and second rod inclination surface (see inserted figure 5 above, [found in claim 1 rejection of present office action]), and the electrode member contains a first and second electrode inclination surface (Fig. 6, ref num 345 on the left and right) as well as a first and second electrode facing surface (Fig. 6, surface to the right and left of ref num 347, please see inserted Figure 6 above, [found in claim 1 rejection of present office action]).
	The electrode mechanism also contains a first and second apex (Fig. 6, ref num 347 on the left = first apex; ref num 347 on the right = second apex).  The first apex is provided between the first electrode inclination surface (Fig. 6, ref num 345 on the left) and the first electrode facing surface (see inserted figure 6 above [found in claim 1 rejection of present office action], “first electrode facing surface”) in the width direction (ref num 347 on the left is positioned in the width direction) and faces the first rod inclination surface (ref num 361B, first rod inclination surface outlined in inserted figure 5 above [found in claim 1 rejection of present office action]).  The second apex is provided between the second electrode inclination surface (Fig. 6, ref num 345 on the right) and the second electrode facing surface (see inserted figure 6 above [found in claim 1 rejection of present office action], “second electrode facing surface”) in the width direction (ref num 347 on the right is positioned in the width direction) and faces the second rod inclination surface (ref num 361B, second rod inclination surface outlined in inserted figure 5 above [found in claim 1 rejection of present office action]).  The first and second apex are each planar surfaces that are parallel to the width direction (Fig. 6, ref num 347 on both the left and right sides are both parallel to a width direction and are planar surfaces, not a point).  There is also a first distance between the first apex and the second apex in the width direction is shorter than a second distance from the first end of the first rod inclination surface of the treatment portion to the first end of the second rod inclination surface of the treatment portion in the width direction (see inserted figure 7 above [found in claim 1 rejection of present office action]; as outlined D1 is shorted than D2).
It is noted that Masuda 2012 and Miyazawa already teach that the first and second rod surfaces are inclined as claimed in the present invention, therefore Boudreaux is not relied on to teach the “inclination surfaces” of the rod outer surface, only that the first and second apexes face the rod surfaces that are taught in Masuda 2012 and Miyazawa
Boudreaux also mentions that the electrode and jaw mechanisms may be formed according to any suitable technique or form (para 0084), as well as contain a multiplicity of surfaces in order for contacting, gripping, and manipulating tissue (para 0077).  It is also known that these configurations may be modified, changes, and substituted in order to achieve the desired effect of treatment from the instrument (para 0124).  The shape as claimed of the grasping piece and treatment portion, such as having an apex, presents no novel or unexpected result over the other shapes and configurations used in the references.  Use of such shapes and configurations in lieu of those used in the references solves no stated problem and would be an obvious matter of design choice within the skill of the art.  In re Launder, 42 CCPA 886, 222 F.2d 371, 105 USPQ 446 (1955); Flour City Architectural Metals v. Alpana Aluminum Products, Inc., 454 F. 2d 98, 172 USPQ 341 (8th Cir. 1972); National Connector Corp. v. Malco Manufacturing Co., 392 F.2d 766.  157 USPQ 401 (8th Cir.) cert. denied, 393 U.S. 923, 159 USPQ 799 (1968).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Masuda 2012- Miyazawa and included the shape and a plurality of apexes of Boudreaux that provides such surfaces in order to grip the tissue properly and provide a high frequency current to the targeted site.

16.	Regarding Claim 15, Masuda 2012 fails to teach the first and second electrode inclination surfaces that are inclined with respect to the virtual plane so as to extend from a first end to a second end in a direction moving: (i) away from a side of the treatment portion in a height direction parallel to the opening and closing directions and (ii) outward in the width direction, the first end being on an inner side of the second end in the width direction, and being closer to the side of the treatment portion in the height direction than the second end is to the side of the treatment portion in the height direction.
While Masuda 2012 fails to explicitly teach the above limitations, Masuda 2012 does mention that the various shapes of the electrode member and treatment portions are in order to ensure proper mating of the two structures during treatment, as well as given clearance for the target tissue to be treated (para 0043-0044).
	Miyazawa teaches a surgical instrument (Fig. 1, ref num 2) that contains a grasping piece (Fig. 1, ref num 5) and a treatment portion (Fig. 1, ref num 6).  The grasping piece contains an electrode member (para 0007 “the diathermy instrument using high frequency current allows an energized electrode to come into contact with body tissue; para 0098 “the diathermy member 82 has notches”; see Fig. 13).  The electrode member includes:
a. an electrode inclination surface that faces a side on which the treatment portion is located and is inclined with respect to the virtual plane (see inserted Figure 3 [see claim 1 rejection above], reference characters x and y as well as the claimed “treatment portion”),
the electrode inclination surface including:
		a.1 a first electrode inclination surface provided on a side which the first rod inclination surface is located with respect to a central position in the width direction, the first electrode inclination surface extending from a first end to a second end in a direction (see inserted Figure 3, reference character X) moving:
			a.1.i away from the treatment portion side in the height direction (inserted Figure 3, reference character X extends in the height direction, i.e. towards the top of the page), and 
			a.1.ii outward in the width direction (inserted Figure 3, reference character X extends outward in the width direction, i.e. towards the right side of the page)
			a.1.iii the first end being on an inner side of the second end in the width direction, and being closer to the treatment portion side in the height direction than the second end is to the treatment portion side in the height direction (as shown in inserted Figure 3, the left edge of reference character X is the first end and the right edge is the second end).  
Miyazawa discusses that the shape of the grasping piece and treatment portion are aligned in order to properly grip the target tissue between the two pieces (para 0092-0096).  This also allows the user to securely press the tissue in order to provide proper coagulation and the desired frequency to the target tissue (para 0111-0112).  It is also discussed how the shape that is presented is not limiting and could be modified in order to better improve the device for cutting and coagulating (para 0111-0115).  The shape as claimed of the grasping piece and treatment portion presents no novel or unexpected result over the other shapes and configurations used in the references.  Use of such shapes and configurations in lieu of those used in the references solves no stated problem and would be an obvious matter of design choice within the skill of the art.  In re Launder, 42 CCPA 886, 222 F.2d 371, 105 USPQ 446 (1955); Flour City Architectural Metals v. Alpana Aluminum Products, Inc., 454 F. 2d 98, 172 USPQ 341 (8th Cir. 1972); National Connector Corp. v. Malco Manufacturing Co., 392 F.2d 766.  157 USPQ 401 (8th Cir.) cert. denied, 393 U.S. 923, 159 USPQ 799 (1968).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Masuda 2012 and included the shape of Miyazawa that provides an electrode inclination surface in order to grip the tissue properly and provide a high frequency current to the targeted site.

17.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Masuda 2012, Miyazawa, and Boudreaux, and further in view of Masuda U.S. 2008/0132887 (herein referred to as “Masuda 2008”).
18.	Regarding Claim 11, Masuda 2012 fails the electrode member includes a base member and first and second side plates extending from the base member,
The first and second side plates are separated from each other in the width direction such that the pad member is disposed between the side plates; and
The first electrode inclination surface and the first electrode facing surface are disposed on the first side plate, and the second electrode inclination surface and the second electrode facing surface are disposed on the second side plate.
However, Masuda 2008 teaches: a grasping piece (Fig. 14A, ref num 111, para 0123) that is openable and closable relative to the treatment portion (para 0121, “second grasping member 115, is provided by machining the ultrasonic vibrating portion 31”, para 0123 “first grasping member 111 is pivotally moved in a direction in which the first grasping member 111 comes close to the second grasping member 115 and placed at a position where the first grasping member 111 grasping a living tissue in cooperation with the second grasping member 115”), and includes an electrode member having electrical conductivity (Fig. 14A, ref num 114)
	a. the electrode member (Fig. 14A-14B, ref num 114) includes a base member (ref num 144 base member being the middle section of the electrode member) and a first and second side plates extending from the base member (ref num 114, you can see that it has two separate sides that extend from the base in the middle that would be defined as a first and second plate)
		a.1 the first and second side plates are separated from each other in the width direction such that the pad member is disposed between the side plates (Fig. 14B, ref num 113 “pad member” separates the two separate sides of the electrode plates, in the width direction);
	b. the first electrode inclination surface and the first electrode facing surface are disposed on the first side plate (Fig. 14A-14B, see fig. 114, see inserted Figure 8 as defined below), 







[AltContent: textbox (Inserted Figure 8)]

    PNG
    media_image8.png
    412
    697
    media_image8.png
    Greyscale


and the second electrode inclination surface and the second electrode facing surface are disposed on the second side plate (ref num 114, Figs. 14A-14B, see figures as defined below).
The pad member as described contacts the first and second grasping member, forming a cut-join force in which allows a wide area for the electrodes to pair for coagulate-joining forces (para 0123).  Masuda 2012 teaches that the invention that is described may be modified or combined without departing from the overall invention.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Masuda 2012 and the side plates of the electrode member as described in Masuda 2008 in order to better provide a wide area for coagulate-join forces actuated by the electrodes.

Conclusion
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L SHOULDERS whose telephone number is (571)272-3846. The examiner can normally be reached Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/ANNIE L SHOULDERS/Examiner, Art Unit 3794